Citation Nr: 0726054	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-12 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of a right knee injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk



INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's right knee disability manifests in pain, 
swelling, and moderate lateral instability; however, his 
disability is not shown to result in severe recurrent 
subluxation or lateral instability.

3.  There is evidence of right knee arthritis, with slight 
limitation of motion and increased pain and fatigue with 
motion. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of a right knee injury, including 
instability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for a separate 10 percent evaluation for 
right knee arthritis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a November 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of any further evidence 
that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post-service medical 
records and examination reports.  Moreover, in a March 2006 
correspondence, the veteran indicated that he had no other 
relevant information or evidence to submit to substantiate 
his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was notified of the assigned 
rating and effective date in the July 2004 rating decision.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, 18 Vet. 
App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for a higher 
evaluation, any question as to an appropriate effective date 
to be assigned is rendered moot.  Any error in the sequence 
of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the claimant.  See Sanders, supra.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, VA medical records, and a VA examination report.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervations, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

The veteran's residuals of a right knee injury have been 
rated as 20 percent under Diagnostic Code 5257, 38 C.F.R. § 
4.71a (2006), pursuant to the July 2004 rating decision and 
as of September 2003.   Under Diagnostic Code 5257, the 
following evaluations are assignable for recurrent 
subluxation or lateral instability of the knee: 30 percent 
for severe, 20 percent for moderate and 10 percent for 
slight.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, the following evaluations are 
assignable for limitation of leg flexion: 30 percent for 
flexion limited to 15 degrees, 20 percent for flexion limited 
to 30 degrees, and 10 percent for flexion limited to 45 
degrees. Flexion limited to 60 degrees warrants a 0 percent 
evaluation.

Under Diagnostic Code 5261, the following evaluations are 
assignable for limitation of leg extension: 50 percent for 
extension limited to 45 degrees, 40 percent for extension 
limited to 30 degrees, 30 percent for extension limited to 20 
degrees, 20 percent for extension limited to 15 degrees, and 
10 percent for extension limited to 10 degrees.  Extension 
limited to 5 degrees warrants a 0 percent evaluation.

A February 2004 VA treatment record noted crepitus of the 
right knee with range of motion; range of motion from 0 to 90 
degrees; and medial joint line tenderness as well as 
ballottement over the patella.  The symptoms reported by the 
veteran during this examination were chronic right knee pain 
which swelled up intermittently in stiffness along with left 
hip pain; the veteran denied muscle pain or limitation of 
movement. 

A March 2004 VA treatment record from the emergency care 
center noted no valgus or varus deformity on either knee 
although there was a dome size very superficial cystic normal 
lesion on the veteran's patellar.  The veteran had visited 
the emergency care center complaining of left hip pain.  He 
claimed he had been having increasing pain in his right knee 
for the last five years.  

An April 1, 2004 VA treatment record noted crepitus with 
range of motion of the patellofemoral joint.  The veteran was 
stable to varus-valgus stress and AP translation.  An MRI was 
conducted due to the veteran's possible meniscal 
symptomatology.  The veteran stated that he had a chronic 
increase in his right knee pain and some swelling.

An April 6, 2004 VA treatment record noted that the veteran 
was stable to anteroposterior and varus/valgus stressors.  
His range of motion was from 0 to 90 degrees and he was able 
to do a squat and sustain this without exquisite pain.  
During this examination, an MRI taken six days before was 
studied.  The MRI was not terribly conclusive; however, the 
examiner opined that the meniscus was not a major issue at 
that time and it is more likely that the degenerative disease 
was causing most of the veteran's pain.  The veteran 
complained that he occasionally has a locking/catching 
sensation and his right knee sometimes swells.  

A May 2004 VA treatment record noted range of motion from 0 
to 120 degrees.  The knee was stable to varus valgus testing 
at 30 degrees.  The veteran was stable at posterior stressors 
at 90 degrees.  The McMurray's test was negative.  There was 
crepitus felt under his patella with range of motion.  The 
Lachman test was 1+.  The veteran indicated he had no 
sensations of his knee locking or anything catching in it 
while continuing to engage in activities such as walking and 
bicycling.

The June 2004 VA medical examination revealed range of motion 
from 0 to about 130 degrees in the right knee.  He was stable 
to varus and valgus stress.  He had nonspecific medial and 
lateral joint line tenderness to palpitation.  He had a 
little bit of Lachman which did have a stable endpoint.  He 
had no crepitus with range of motion.  Repetitive motion did 
bring increased pain, fatigue and instability of the knee.  
The VA examiner stated that the veteran's knee arthritis 
radiographically and clinically was getting progressively 
worse.  The veteran stated he had complained of pain on and 
off since his knee reconstructive surgery in 1985.  The 
veteran stated that he had a new knee brace which helped him 
with the knee instability.  If he did not wear it, his knee 
felt a little bit unstable.  The veteran stated he did not 
use a cane. 

An August 2004 VA treatment record indicated the veteran had 
bilateral crepitus; positive range of motion was indicated 
and movements at the knee joints were normal.  The veteran 
had complaints of knee pain ranging from 3 to 5 out of 10.  
The examiner noted that the veteran's gait was normal.  The 
record indicates that the veteran was not taking naproxen to 
limit pain as advised in previous VA medical appointments.

Given this evidence, the Board finds that a rating in excess 
of 20 percent is not warranted for the veteran's residuals of 
a right knee injury, insofar as instability is concerned.  

There were complaints and findings of lateral instability 
with no recurrent subluxation, and instability was noted to 
worsen with repetitive movement.  However, there was not 
sufficient instability indicated to warrant a higher rating 
under Diagnostic Code 5257.  The June 2004 VA medical 
examination indicated that the veteran had a little bit of 
Lachman, but there was a stable endpoint.  This would 
indicate that there was no more than moderate lateral 
instability.  

The Board has considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  Notably, there is 
no evidence of ankylosis, as contemplated by Diagnostic Code 
5256.  See also Johnson v. Brown, 9 Vet. App. 7, 11 (1996) 
(38 C.F.R. §§ 4.40 and 4.45 are not for application in cases 
utilizing Diagnostic Code 5257).

However, the veteran does have arthritis of the right knee.  
He also has evidence of pain and fatigue with repetitive 
motion.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45.  Here, the combination of pain on 
motion and very minimal limitation of flexion warrants a 
separate 10 percent evaluation, though not more, under 
Diagnostic Code 5260.   See VAOPGCPREC 23-97 (July 1, 1997); 
see also VAOPGCPREC 9-98 (August 14, 1998).  

In this case, there is no basis for separate evaluations for 
flexion and extension, as the veteran does not have 
sufficient limitation of extension (5 degrees) for a zero 
percent evaluation under Diagnostic Code 5261.  Rather, his 
extension has been shown to be full.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this regard, 
while he has complained of some time off from work due to his 
knee and submitted to the RO an e-mail detailing time missed, 
the Board notes that the veteran's disability has not been 
shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.

Overall, the evidence does not support an evaluation in 
excess of 20 percent for the residuals of a right knee 
injury, insofar as instability is concerned, but a separate 
evaluation of 10 percent for right knee arthritis is 
warranted.  To that extent only, the appeal is granted.


ORDER

Entitlement to a rating in excess of 20 percent for the 
residuals of a right knee injury, including instability, is 
denied.

A separate 10 percent evaluation for right knee arthritis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


